Citation Nr: 0027688	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-08 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a left 
ankle injury, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claim of 
entitlement to an increased rating for his service-connected 
residuals of a left ankle injury (left ankle disability).  
The veteran perfected a timely appeal of this determination 
to the Board.


REMAND

In his April 1999 Substantive Appeal, the veteran requested 
an opportunity to testify at a hearing conducted before a 
hearing officer at the RO.  To date, he has not been afforded 
the opportunity to appear at such a hearing and the claims 
file does not reflect that he has withdrawn his request.  
Accordingly, as an appellant is entitled to a hearing if one 
is requested, 38 C.F.R. § 20.700(a) (1999), further 
development is warranted.

In addition, in prosecuting this appeal, the veteran argues 
that a higher rating is warranted due to left ankle pain and 
corresponding functional impairment.  In written argument the 
representative, citing DeLuca v. Brown, 8 Vet. App. 202 
(1995) and 38 C.F.R. §§ 4.40 and 4.45, essentially echoed the 
veteran's contention.  In DeLuca, the United States Court of 
Appeals for Veterans Claims (Court) held that, in 
adjudicating the issue of entitlement to an increased 
disability rating, VA must consider application of 38 C.F.R. 
§ 4.40 regarding functional loss due to pain, and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, incoordination, or 
pain on movement of a joint.  During the course of this 
appeal the veteran was afforded VA orthopedic examinations in 
September 1997 and February 1999, however, a review of these 
reports shows that the examining physician unfortunately did 
not specifically document consideration of these factors.  As 
such, the veteran must be afforded another VA orthopedic 
examination.

Further, a review of the claims folder shows that the veteran 
has received treatment for this disability at the Buffalo, 
New York, VA Medical Center (Buffalo VAMC).  In addition, he 
has also received medical care for arthritis from Dr. James 
P. Giambrone and at the Tonawanda Medical Center, both 
located in Buffalo, New York.  With regard to the veteran's 
VA treatment, records of his care at the Buffalo VAMC, dated 
subsequent to February 1999, have not been associated with 
the claims folder.  Records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  The RO must obtain these treatment 
records because they might contain diagnostic studies and 
other conclusions that might be determinative in the 
disposition of this claim.  On remand, the RO must also 
attempt to obtain any outstanding private treatment records 
for this disability because such are likewise relevant to the 
disposition of the claim.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994).  In this regard, the Board observes that, with 
respect to his treatment at the Tonawanda Medical Center, in 
his December 1998 Notice of Disagreement, the veteran 
indicated that that facility was "no longer in business."  
Therefore, on remand, the RO should make appropriate attempts 
to secure the veteran's treatment records from the successor 
to the Tonawanda Medical Center.

After all outstanding treatment records are associated with 
the claims file, a contemporaneous and thorough VA orthopedic 
examination is required to clarify the nature and extent of 
the veteran's service-connected left ankle disability.  See 
Colayong v. West, 12 Vet. App. 524, 532 (1999).  In the 
examination report, the examiner should opine whether the 
veteran experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination of his left ankle joint and the RO must 
address these factors in adjudicating these claims.  DeLuca.

Therefore, the case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records relating to the appellant's 
treatment for left ankle problems.  This 
specifically includes any records, dated 
since February 1999, from the VA Medical 
Center in Buffalo, New York; from Dr. 
James P. Giambrone in Buffalo, New York; 
from the successor to the Tonawanda 
Medical Center, which reportedly formerly 
did business in Buffalo, New York; as 
well as all other records from any 
facility or source identified by the 
appellant.  The aid of the veteran and 
his representative in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any record specified by the 
veteran cannot be secured that fact 
should be documented in the claims file, 
and the appellant informed in writing.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination.  This study is to determine 
the current nature and severity of his 
service-connected left ankle disability.  
It is imperative that the examining 
physician reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND.  All appropriate tests 
and studies, including range of motion 
studies, should be conducted, and all 
clinical findings should reported in 
detail.  

In accordance with DeLuca, the 
examination report must discuss any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated.  The report of the examination 
should be typed.

3.  After the examination has been 
completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  The RO should then schedule a 
personal hearing before a hearing officer 
at the local VA office.

5.  Thereafter, in light of the evidence 
received pursuant to the requested 
development, and after undertaking any 
additional development deemed warranted 
by the record, the RO must readjudicate 
the veteran's claim for an increased 
rating for left ankle disability in light 
of all pertinent legal authority, 
including that cited in this remand.  In 
doing so, the RO must consider functional 
loss due to pain and pain on movement, 
weakness, fatigability, and 
incoordination (consistent with the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 and DeLuca.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns noted in this 
REMAND.

6.  If any benefit sought continues to be 
denied, the appellant and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

